Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“internal structures configured to adjust a second dimension of the adjustable frame” in claim 3, lines 2-3, interpreted as the removable spacers taught in ¶ 43 of the disclosure as filed and equivalents thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In claim 6, lines 2-3, there is recited “one or more complementary engageable structures configured to engage with the fixed portion and hold the movable portion at a selected position relative to the fixed portion”.  Although this recitation presents the generic placeholder term “structures” paired with functional language regarding engaging with the fixed portion and holding the movable portion, lines 5-6 of the claim recite this structure to comprise “one or more of snaps, clips, or pins”, which is structure sufficient to perform the recited function.  As such, this teaching has not been interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 9, 10-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,823,926 to Bracich in view of US Patent No. 5,492,551 to Wolfe.


    PNG
    media_image1.png
    582
    523
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    225
    369
    media_image2.png
    Greyscale

Bracich teaches limitations from claim 1 in figs. 6 and 1, shown above, a device (humidifier apparatus 10) configured to add moisture to an air stream of a heating, ventilation and air conditioning (HVAC) system, the device comprising: 
a housing (16) that defines at least part of an air path (as shown in fig. 1), wherein the air path is configured to carry the moisture to the air stream of the HVAC system (as taught in col. 2, lines 32-37), comprising: 
a water distributor support (bracket 35) configured to: 
position a water distributor (nozzle 34) above a humidifier pad (“gas-liquid contactor or filter pad 24”, col. 3, lines 10-14, and fig. 6), wherein the air path flows through the humidifier pad (24) into the air stream (col. 2, lines 38-41); 
a backplane (frame 17, disposed at the rear of the housing as shown in figs. 1 and 6) comprising: 
an adjustable frame (the portion of the frame 17 to which the “gas-liquid contactor or filter pad 24” is mounted) comprising both a fixed portion (the peripheral recess 25) and a movable portion (springs 32), wherein the fixed portion along with the movable portion define a port (air opening 20, which is bordered and defined by both the recess 
wherein the movable portion (the springs 32) is configured to move such that moving the movable portion in a first direction (downward) causes a first dimension of the adjustable frame to decrease (reducing the height of the space in which the pad 24 fits) and moving the movable portion in a second direction (upward) causes the first dimension of the adjustable frame to increase (increasing this height, col. 3, lines 2-9); 
wherein the backplane (17) is configured to mount to an air duct of the HVAC system (14), wherein the air duct is configured to contain and direct the air stream (as taught in col. 2, lines 20-28.) 

    PNG
    media_image3.png
    383
    572
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    253
    572
    media_image4.png
    Greyscale

Bracich does not teach the movement of the adjustable frame as sliding of the movable portion relative to the fixed portion.  Wolfe teaches in figs. 1 and 2, shown above, an air filter assembly in which a filtering medium (3) is provided within a frame assembly (2) for installation, the farm assembly (2) having members (4 and 5) in a “slidable relationship” which permits adjustment of the filer assembly to installations of various sizes (col. 3, line 66-col. 4, line 29).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bracich with the slidable frame of Wolfe in order to allow for the humidifier and associated pad of Bracich to be installed in openings of a plurality of sizes (as taught in col. 4, lines 22-26 of Wolfe) such as in systems having different capacities or alternately to allow for the use of humidifier pads of different sizes within the system of Bracich so that the usability of the system will be less affected by the availability or lack thereof of appropriately sized humidifier pads.
 


    PNG
    media_image5.png
    572
    332
    media_image5.png
    Greyscale



Bracich teaches limitations from claim 2 in fig. 4, shown above, the device of claim 1, wherein the first dimension of the adjustable frame (particularly at the retaining springs 32) is based on a first dimension (the vertical dimension or height) of the humidifier pad (24, as shown in fig. 2 and taught in col. 3, lines 2-9). 

Bracich teaches limitations from claim 4 in fig. 4, shown above, the device of claim 1, wherein the housing further comprises a humidifier pad retainer (the retaining springs 32 along with the edge of the trough 30) configured to secure the humidifier pad (24) in the housing (as taught in col. 2, line 60-col. 3, line 9.) 
claim 9 in fig. 1, the device of claim 1, further comprising an outlet port (41) configured to direct air in the air path to a second air duct (13) of the HVAC system.  (It is noted that although Bracich teaches in col. 3, lines 39-50 that the opening 41 is an inlet, the directionality of flow through the system of his invention is not critical and either end may function as an inlet or outlet as both provide contact for an airstream to the pad 24 and no structure enforces any directionality to this flow.) 

Bracich teaches limitations from claim 10 in figs. 1 and 6, shown above, the device of claim 1, further comprising an inlet port (20) configured to direct air in the air path to the humidifier pad (24). 

Bracich teaches limitations from claim 11, the device of claim 1, wherein the first dimension of the adjustable frame is configured to adjust an amount of moisture carried by the air path.  (It is noted that the recitation of the dimension being “configured to adjust” parameters does not affect the structure of the system and presents a recitation only of functional language.  While not directly taught by Bracich, it will be recognized that the height of the pad accommodated affects its volume and cross sectional area and thus provide more water to the air stream.)

Bracich teaches limitations from claim 12 in fig. 1, shown above, the device of claim 1, wherein the backplane (17) is mounted to a supply air duct (14) of the HVAC system. 

claim 13, refer to the above rejection of claim 1. 

    PNG
    media_image6.png
    432
    520
    media_image6.png
    Greyscale

Bracich teaches limitations from claim 14 in fig. 2, shown above, the system of claim 13, further comprising a controller for controlling an amount of water distributed to the humidifier pad (24) (“A remote water valve 36, FIG. 2, is connected to the nozzle 34 by a suitable tube or pipe 37 to control the rate of liquid flow. The water valve 36 may be solenoid controlled, and may be tied in with the controls of the furnace system 12 in any desired manner. Thus, fluid will flow over the filter pad 24, and excess fluid will pass through the drain holes 27a in the bottom surface thereof and into the collecting trough 30.” col. 3, lines 14-21.) 

claim 15 in fig. 1, shown above, the system of claim 13, wherein the air duct is a first air duct (14), the system further comprising: a second air duct (13), wherein the air path carries air from the second air duct to the first air duct (as taught in col. 3, lines 39-50.) 

Bracich teaches limitations from claim 18 in figs. 1, 4, and 6, shown above, a method for adding moisture to an air stream of a heating, ventilation, and air conditioning (HVAC) system, the method comprising: 
mounting a backplane (frame 17) of a housing (16) for a humidifier (10) to an air duct (14)of the HVAC system, wherein the housing defines at least part of an air path (as shown in fig. 1), and wherein the backplane (17) comprises an adjustable frame (the portion of the frame 17 to which the “gas-liquid contactor or filter pad 24” is mounted) comprising both a fixed portion (the peripheral recess 25) and a movable portion (retaining springs 32), wherein the fixed portion, along with the movable portion define a port (20, as shown in fig. 1) through which the air path carries the moisture to the air stream; 
moving the movable portion (springs 32) in a first direction (upward) to cause a first dimension of the adjustable frame to increase (increasing the space below the springs 32 as taught in col. 3, lines 2-9); 
inserting a humidifier pad (“a gas-liquid contactor or filter pad 24”) into the adjustable frame, wherein the air path flows through the humidifier pad into the air stream (col. 2, lines 38-59); 

positioning a water distributor (nozzle 34) above a humidifier pad (24, as shown in figs. 4 and 6, and taught in col. 3, lines 10-14); 
moistening the humidifier pad (24) with water distributed by the water distributer (34, as taught in col. 3, lines 19-21); 
flowing the air through the moistened humidifier pad (24, col. 2, lines 38-59); 
evaporating the water in the humidifier pad (24) into the air path (col. 2, lines 38-59), 
directing the air path with the evaporated water to the air stream of the HVAC system (as taught in col. 2, lines 32-37). 
Bracich does not teach the movement of the adjustable frame as sliding of the movable portion relative to the fixed portion.  Wolfe teaches in figs. 1 and 2, shown above, an air filter assembly in which a filtering medium (3) is provided within a frame assembly (2) for installation, the farm assembly (2) having members (4 and 5) in a “slidable relationship” which permits adjustment of the filer assembly to installations of various sizes (col. 3, line 66-col. 4, line 29).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bracich with the slidable frame of Wolfe in order to allow for the humidifier and associated pad of Bracich to be installed in openings of a plurality of sizes (as taught in col. 4, lines 22-26 of Wolfe) such as in systems having different capacities or alternately to allow for the use of humidifier 

Bracich teaches limitations from claim 19 in fig. 4, shown above, the method of claim 18, wherein moving the movable portion (32) comprises adjusting a distance between the movable portion and the fixed portion based on a first dimension of the humidifier pad (to allow the pad 24 to be inserted into the position shown in fig. 4). 

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bracich and Wolfe as applied to claims 1, 2 and 18 above, and further in view of US Publication No. 2021/0140652 to D’Souza et al.

    PNG
    media_image7.png
    293
    602
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    267
    611
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    287
    616
    media_image9.png
    Greyscale

Regarding claim 3, Bracich teaches an HVAC humidifier system in which flexible restraining springs deform and return to their original shape to allow the insertion of a filter or evaporative pad into an air stream.  Bracich does not teach the humidifier further including internal structures which may be adjusted to vary a second dimension of the frame which mounts the pad, this second dimension being perpendicular to the vertical dimension in which the springs flex.  D’Souza teaches in figs. 9, 11 and 13, shown above, a mounting bracket arrangement for a filter in an HVAC system, the arrangement including a pair of mounting brackets (120) which may be affixed in a plurality of orientations (as shown in figs. 9, 11, and 13) to accept filters (104) with different thickness dimensions (140), this thickness being perpendicular to the vertical height of the filter (¶ 

Regarding the limitations of claim 20, refer to the above rejection of claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bracich and Wolfe as applied to claim 1 above, and further in view of US Publication No. 2010/0300541 to Carlay, II et al.

Regarding claim 5, Bracich teaches an HVAC humidifier system in which flexible restraining springs deform and return to their original shape to allow the insertion of a filter or evaporative pad into an air stream.  Bracich does not teach the backplane of his invention forming an air tight connection to the air duct to which it is attached.  Carlay teaches in ¶ 51 that it is important for connections in an HVAC system to be air tight.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Bracich with the air tight seals of Carlay “so that there is no leakage [between elements] that could compromise the efficiency of the HVAC system” as taught by Carlay in ¶ 51.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bracich and Wolfe as applied to claim 1 above, and further in view of US Patent No. 5,968,217 to Stein et al.

    PNG
    media_image10.png
    592
    566
    media_image10.png
    Greyscale

Regarding claim 6, Bracich teaches an HVAC humidifier system in which flexible restraining springs deform and return to their original shape to allow the insertion of a filter or evaporative pad into an air stream and Wolfe teaches a frame for holding an air filter within an air stream, the frame having two frame portions slidable relative to one another to adjust the size of the overall assembly.  Neither Bracich nor Wolfe teaches the movable portion of such a frame having snaps, clasps, or pins as complementary engageable structures to hold the fixed and movable portions of the frame in a selectable position .

Claims 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bracich and Wolfe as applied to claims 1, 13 and 15 above, and further in view of US Publication No. 2018/0274804 A1 to Kelly et al.

Regarding claim 8, Bracich teaches an HVAC humidifier system in which flexible restraining springs deform and return to their original shape to allow the insertion of a filter or evaporative pad into an air stream.  Bracich does not teach the humidifier system comprising a fan-assisted humidifier configured to drive airflow through the air path.  Kelly teaches in ¶ 65, an air humidifier including fan controlled based on feedback from, for example, a humidity sensor.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the system of Bracich with the control arrangement of Kelly in order to allow the air flow through the humidifier and the 

Regarding claims 16 and 17, Bracich teaches an HVAC humidifier system in which flexible restraining springs deform and return to their original shape to allow the insertion of a filter or evaporative pad into an air stream.  Bracich does not teach the humidifier system comprising a fan-assisted humidifier configured to drive airflow through the air path as taught in claim 16, or a controller controlling the operation of the fan as taught in claim 17.  Kelly teaches in ¶ 65, an air humidifier including fan as taught in claim 16, the fan being controlled based on feedback from, for example, a humidity sensor by a controller as taught in claim 17.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the system of Bracich with the control arrangement of Kelly in order to allow the air flow through the humidifier and the humidity control supplied to be made responsive to instant operating parameters of the system including sensed humidity and pollution levels as taught in ¶ 65 of Kelly, thus better tailoring the operation of the system to instant conditions to improve performance and user comfort.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied 

Applicant argues on pp. 10-12 of the reply that Bracich as applied under 35 U.S.C. 102 in rejecting the independent claims does not teach the limitations added to these claims by amendment, particularly with regard to the sliding motion of the two portions of the adjustable frame relative to one another.
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection of these claims set forth above in which Wolfe is relied upon to teach this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763